Opinion issued August 5, 2004











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01115-CR
____________

KENNETH WAYNE NEWMAN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 946813



 
MEMORANDUM  OPINION
               A jury found appellant, Kenneth Wayne Newman, guilty of the offense of
aggravated assault.  Appellant pleaded true to the allegations in two paragraphs that
he had two prior felony convictions, and the jury assessed his punishment at
confinement for 35 years.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel served a copy of the brief on appellant.  Counsel also advised
appellant of his right to examine the appellate record and file a pro se brief.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).
               On July 23, 2004, appellant filed a pro se second motion for extension of
time to file his pro se brief.  The motion is denied as untimely.

               We have carefully reviewed the record and counsel’s brief.  We find no
reversible error in the record, and agree that the appeal is without merit.
               We therefore affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).